ACCEPTED
                                                                                              04-14-00792-Cv
                                                                                   FOURTH COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                       04-14-00792-CV                                   1/30/2015 11:12:24 AM
                                                                                                KEITH HOTTLE
                                                                                                       CLERK
                                  NO. 2011-CI-14755

FRANK HERNANDEZ                         §       IN THE DISTRICT COURT
                                                                              FILED IN
         VS
                                                150TH               4th COURT OF APPEALS
                                                        JUDICIAL DISTRICT
                                        §                        SAN ANTONIO, TEXAS
                                                               01/30/2015 11:12:24 AM
STATE Of TEXAS                          §       BEXAR COUNTY, TEXAS
                                                                  KEITH E. HOTTLE
                                                                        Clerk

 FIRST MOTION FOR EXTENSION OF TIME TO FILE STATE’S BRIEF

TO THE HONORABLE COURT Of APPEALS:

         NOW COMES, NICHOLAS “NICO” LAHOOD, Criminal District Attorney

of Bexar County, Texas, and Counsel for the State of Texas, and files this first

motion asking the Court extend the time for filing the State’s brief in the above

cause.

                              I. Statement of the Case

              1. This is a Chapter 59 seizure case.

              2. The style and number of the case in the trial court is 2011-CT-
                 14755. frank Hemandez v. The State of Texas.

              3. The State is appealing the Courts ruling on its Plea to the
                 Jurisdiction which the State filed on September 29, 2014.
                                                                                         166th
              4. That Plea was denied by the Honorable Judge Salinas on the
                 Judicial Court Of Bexar County on December 30, 2014.

              5. The deadline for the State’s Appeal is January 30, 2015.

              6. This is the State’s first request for an 30-day extension.




                                            1
                               II. Reasons for Extension

         This extension is not sought for the purposes of delaying this appeal; but for

the following reasons:

    1. Counsel for the State is currently handling his regular asset forfeiture docket
       of 300 + cases while pursuing this appeal.

   2. Counsel for the State has recently had to physically move his office location
         due to the recent election of a new Criminal District Attorney.

   3. This is only the second Appeal for the Counsel for the State.

The State is asking the Court for a 30 day extension in order to complete its brief.

The State has not requested nor have any other extensions already been granted.

         WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays the

Court grant an extension of time for an additional thirty days for filing the State’s

brief.




                                            2
                                           Respectfully submitted,

                                           Nicholas “Nico” LaHood
                                           Criminal District Attorney
                                           Bexar County, Texas


                                           Is! Troy Meinke
                                           Troy Meinke
                                           Assistant Criminal District Attorney
                                           Bexar County, Texas
                                           State Bar No. 2406875
                                           300 Dolorosa, 5th Floor
                                           Cadena-Reeves Justice Center
                                           San Antonio, Texas 78205
                                           Voice: (210) 335-2556
                                           Fax: (210) 335-0784
                                           Email: trneinke@bexar.org
                                           Attorneys for the State of Texas




                          CERTIFICATE OF CONFERENCE


      Pursuant to Texas Rule of Appellate Procedure 10.1 (5)(b), the State
attempted to communicate with Kelly Green, Attorney for Frank Hernandez. The
State sent a telephonic fax on January 27, 2015. The State attempted to leave a
verbal message for Ms. Green on January 29, 2015. I have not been able to make
contact with Ms. Green.




                                       3
                         CERTIFICATE OF SERVICE

        I, Troy L. Meinke, Assistant Criminal District Attorney, Bexar County,

Texas, hereby certifSr a true copy of the above and foregoing Motion for Extension

of Time to File State’s Brief was mailed to Kelly Green on Friday, January 30,

2015.




                                            Assistant Criminal District Attorney

Kelly Green
Attorney for Frank Hemandez
455 S. Main Ave.
San Antonio, TX. 78204




                                        4